COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         ORDER ON MOTION FOR REHEARING EN BANC

Appellate case name:     In re Joyce Reece and Zachary Pettit

Appellate case number:   01-21-00014-CV

Trial court case number: 2017-49867

Trial court:             281st District Court of Harris County

Date motion filed:       March 2, 2021

Party filing motion:     Relators Joyce Reece and Zachary Pettit

         The en banc court has unanimously voted to deny relators’ motion for rehearing en banc.
It is ordered that the motion is denied.



Judge’s signature: ___April Farris_______
                   Acting for the En Banc Court*

* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.

Date: __March 30, 2021_____